Citation Nr: 0407863	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  01-03 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a compensable evaluation for gunshot wound to 
the left foot.  


REPRESENTATION

Appellant represented by:	Judith A. Veres, Agent


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in May 2003.  This matter was 
originally on appeal from a November 2000 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in St. Paul, Minnesota.  


FINDINGS OF FACT

1.  The competent medical evidence of record shows that there 
are no residuals of a gunshot wound to the left food.

2.  The competent medical evidence of record shows that the 
veteran's left foot is manifested by symptomatic hallux 
valgus deformity, hammer toes, and second degree pes planus; 
however, the competent medical evidence shows that there is 
no causal relationship between these foot disorders and the 
service-connected gunshot wound.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for service-
connected gunshot wound to the left foot have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.71a, 
Diagnostic Code 5284 (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Board's May 2003 Remand, in correspondence 
dated in June 2003, the RO advised the veteran of VA's duties 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA).  The VCAA redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).  The VCAA further provides that VA is 
required to provide the claimant with notice of what 
information or evidence is to be provided by the Secretary 
and what information or evidence is to be provided by the 
claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

In the June 2003 letter, the RO advised the veteran of the 
delegation of responsibility between VA and the veteran in 
procuring the information and evidence necessary to 
substantiate the claim, including which portion of the 
information and evidence was to be provided by the veteran 
and which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  The veteran did 
not respond to the VCAA notice.  Thereafter, the RO 
readjudicated the veteran's claim.  The RO issued a 
Supplemental Statement of the Case (SSOC) in December 2003, 
that affirmed the denial.  By a letter dated in December 
2003, the RO provided the veteran with the opportunity to 
make any comment desired within 60 days, concerning the SSOC.  
Based on the foregoing actions, the Board finds that the RO 
complied with the Board's May 2003 Remand.  Stegall v. West, 
11 Vet. App. 268 (1998).

In so finding that the RO complied with the Remand 
instructions, the Board also finds that the requirements 
under the VCAA have been substantially met.  In addition to 
the notice provided to the veteran discussed above, the Board 
notes that the veteran was also provided with a copy of the 
November 2000 rating decision, March 2001 Statement of the 
Case (SOC), June 2002 rating decision, October 2002 rating 
decision, October 2002 SSOC, and December 2003 SSOC, which 
together provided the veteran with notice as to the evidence 
needed to substantiate his claim and the reasons the claim 
was denied.  The SOC provided the veteran with notice of all 
the laws and regulations pertinent to his claim, except for 
the law and implementing regulations of the VCAA.  
Nevertheless, as discussed above, the veteran was provided 
with notice of the substance of the VCAA law and regulations 
in the June 2003 letter.  The Board concludes that VA has 
fully discharged its duty to notify the veteran of the 
evidence necessary to substantiate the claim and of the 
responsibility of VA and the veteran for obtaining such 
evidence.  Quartuccio, 16 Vet. App. at 187 (2002).  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Secretary of Veterans Affairs, No. 01-944 (Vet. App. Jan. 13, 
2004).  In Pelegrini, the Court held that under section 38 
U.S.C. 5103(a) (2003), before an initial unfavorable agency 
of original jurisdiction (AOJ) decision on the claim, a 
service-connection claimant must be given notice of (1) the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) the information and evidence that 
VA will seek to provide, and (3) the information and evidence 
that the claimant is expected to provide.  The AOJ must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  In the 
instant appeal, the RO complied with the enhanced duty to 
notify provisions under the VCAA after the initial 
unfavorable rating decision.  While the Court in Pelegrini 
did not address whether, and if so, how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  38 C.F.R. § 
20.1104 (2003).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in June 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2003).  The Board reaffirms that the content of the notice 
made clear that the veteran was to provide the RO with 
information on any VA or military facility that provided him 
with treatment for the claimed disorder or advise the RO of 
any other records that might exist to support his claim.  
After notice to the veteran was provided, the case was 
readjudicated and a SSOC was provided to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
veteran. 

By virtue of the Board's May 2003 Remand together with 
earlier efforts by the RO to obtain all pertinent evidence, 
the Board finds that satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file 
have been made.  The RO afforded the veteran VA examinations 
and obtained VA treatment records from the Minneapolis VA 
Medical Center.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  The Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

The veteran's service-connected gunshot wound to the left 
foot is presently assigned a noncompensable rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5284 (2003), for a foot 
injury.  A 10 percent rating is assigned for moderate foot 
injuries.  A 20 percent rating is assigned for moderately 
severe foot injuries.  A 30 percent rating is assigned for 
severe foot injuries.   A 40 percent rating is assigned for 
actual loss of use of the foot.  

The August 2000 VA examination report indicated that the 
veteran had pes planus with hallux valgus.  It was noted that 
the veteran underwent an operation five years ago to 
straighten the toe but according to an August 2000 VA 
clinical record, this surgery was performed on the right toe.  
The physical examination revealed bilateral pes planus and 
shoe lifts.  The examiner diagnosed pes planus, Grade III, 
symptomatic, with hallux valgus.  

The aforementioned August 2000 VA clinical record further 
showed that the veteran complained of discomfort in his left 
foot.  The veteran denied that he noticed any atrophy, but he 
stated that it was somewhat difficult for him to go up and 
down stairs because of the weakness in his legs.  The 
physical examination revealed mild pes planus, hallux valgus, 
and mild hammer toe deformities as well as a small bunion of 
the left first toe.  The examiner noted that the veteran had 
normal mobility of the ankle and feet.  The veteran indicated 
that the hallux valgus and hammer toe deformity were 
symptomatic.  The examiner maintained that there was no 
significant evidence of atrophy or loss of mobility of either 
the foot.   

The examiner noted that x-rays would be obtained of the right 
leg, right foot, and left foot, but it appears that only x-
rays of the right leg and right foot were taken.  In the 
notice of disagreement and substantive appeal, the veteran 
contended that x-rays were taken of his left foot on August 
25, 2000, and that the results of the x-rays were not made a 
part of the record.  The Board notes that there are several 
x-ray findings of record dated in August 2000 that relate to 
the right leg and right foot.  The only x-rays taken on 
August 25, 2000 were of the veteran's right foot.

VA treatment records dated from November 2001 to February 
2002 show treatment for onychomycosis and hypertropheal 
dystrophia rashes on both feet.

The April and July 2002 VA examination reports show that the 
veteran complained of foot pain.  He reported that he gets 
tired and that he had trouble with his balance.  He indicated 
that he was not working.  He denied any history of operations 
on his feet.  He denied that he wore inserts or appliances in 
his shoes or on his feet.  The veteran's son reported that 
the veteran had difficulty with stairs and when there was a 
rail, he climbed down the stairs backwards.  The examiner 
observed that the veteran's gait was slow and shuffling, and 
there was a moderate right limp.  Otherwise, his posture, 
gait, station, and carriage were normal.  At the July  
examination, the veteran used a four-wheeled walker with 
which to walk.  

The April and July physical examinations revealed second 
degree loss of the longitudinal and transverse arches of the 
feet.  The foot had a normal Achilles, midfoot, and forefoot 
alignment.  There was no foot redness, swelling, tenderness, 
or deformity, except as specified.  There were hammer toe 
deformities of the second through fifth toes bilaterally.  
The toenails were thick, yellow, deformed, and discolored.  
There were no significant scars relative to the left foot.  
The veteran dressed and undressed, and climbed up and down 
the examination table slowly and awkwardly.  He was unable to 
walk on his tiptoes, heels, lateral edges of the feet, and 
medial edges of the feet.  He walked from heel-to-toe 
awkwardly.  No pertinent diagnosis was provided by the April 
2002 VA examiner.  The July 2002 VA examiner diagnosed hallux 
valgus deformity, hammer toes, and second degree pes planus 
of the left foot.  

The August 2000, April 2002, and July 2002 VA examination 
reports as well as the August 2000 VA clinical record, show 
that there is no current evidence of residuals of a gunshot 
wound to the left foot.  The July 2002 VA examiner concluded 
that there was no evidence at the present time to show that 
the veteran had a gunshot wound to the left foot.  The Board 
notes that the medical evidence shows that the veteran's left 
foot disorder is manifested by symptomatic hallux valgus 
deformity, hammer toes, and second degree pes planus.  The 
medical evidence also tends to show that these foot disorders 
are at the root of the veteran's foot problems described 
above.  The July 2002 VA examiner, however, opined that there 
was no causal relationship between the foot disorders found 
on examination and the service-connected gunshot wound 
because there was no evidence of a gunshot wound to the left 
foot at the present time.   The Board notes that the veteran 
is not otherwise service-connected for hallux valgus 
deformity, hammer toes, and second degree pes planus.  
Consequently, any increase in severity of the veteran's left 
foot problems attributable to the diagnosed nonservice-
connected foot disorders may not form the basis of an 
increased rating for the service-connected disability.  There 
are no findings in the medical evidence that show that an 
increase in rating is otherwise warranted.  Accordingly, the 
Board finds that no change in the rating assigned to the 
service-connected gunshot wound to the left foot under 
Diagnostic Code 5284 is warranted.  

As there are no medical findings of record attributable to 
the gunshot wound to the left foot, the Board need not 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), which address 
additional functional loss due to pain, weakness, excessive 
fatigability, etc.  Again, the medical evidence shows that 
the veteran's complaints, including foot pain, are due to 
nonservice-connected and nonservice-related foot disorders.  
For the same reason, the Board need not consider the other 
potentially applicable diagnostic codes under which the 
veteran may be entitled to a compensable rating.  38 C.F.R.  
§ 4.71a, Diagnostic Codes 5276 (flatfoot, acquired), 5277 
(weak foot, bilateral), 5278 (claw foot (pes cavus), 
acquired), 5279 (metatarsalgia, anterior (Morton's disease)), 
5280 (hallux valgus, unilateral), 5281 (hallux rigidus, 
unilateral, severe), 5282 (hammer toe), 5283 (tarsal, or 
metatarsal bones, malunion of, or nonunion of).  

The Board has also given careful consideration as to whether 
the veteran is entitled to a compensable rating under 38 
C.F.R. § 4.73, for a muscle injury to Muscle Group X, XI, or 
XII.  By way of history, the Board notes that service medical 
records show extensive treatment for gunshot wounds the 
veteran sustained to the right leg and right foot, but no 
treatment for a gunshot wound to the left foot.  In fact, 
there is no reference of a gunshot wound to the left foot 
anywhere in the service medical records.  There are also no 
post-service medical records that evidence treatment for a 
gunshot wound of the left foot.  It is interesting that the 
veteran reported to the July 2002 VA examiner that he was not 
shot in his left foot.  Moving on, the service medical 
records are consistent with the findings reported in the VA 
examination reports.  There are no objective findings of 
record that show residuals indicative of slight to severe 
disability of muscles or that the level of impairment 
warrants a compensable rating under the Schedule of Ratings 
for muscle injuries to the foot.  38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Codes 5310, 5311, 5312 (2003).  

Accordingly, the Board finds that the veteran's overall 
disability picture more closely approximates the criteria for 
the currently assigned noncompensable rating under Diagnostic 
Code 5284.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2003).  

Lastly, the Board notes that there is no evidence of record 
that the veteran's gunshot wound to the left foot causes 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The veteran reportedly does not 
work, but the medical evidence fails to show that this is due 
to his service-connected foot disability.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2003).  As there are 
no residuals from the gunshot wound to the left foot, the 
currently assigned noncompensable rating adequately 
contemplates the interference with the veteran's 
employability, and there is no evidentiary basis in the 
record for a higher rating on an extraschedular basis.  Hence 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2003) for assignment of an extraschedular evaluation.  
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (West 2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



